D.W. NELSON, Circuit Judge,
dissenting:
The majority opinion does everything necessary to pave the way for the INS to deport Dr. Hovsepian and Mr. Yacoubian. I cannot join the opinion, though, for it casts doubt on the holdings of two of orn-eases. Also the majority has improperly applied our “abuse of discretion” standard of review. The majority does all this to facilitate the deportation of two men who, while convicted in their youth of serious crimes, have served their time and have since led exemplary lives in the United States for many years. From this, I must dissent.
A. Naturalization of Defendants
If Hovsepian and Yacoubian have been properly naturalized, then the sole motivation for the government’s appeal — to facilitate appellees’ deportation — vanishes. The majority, of course, finds that Hovse-pian and Yacoubian have not been properly naturalized, reasoning that the district court abused its discretion when it declined to remand their applications back to the INS. I find, however, that the majority’s conclusion doesn’t make sense when I look to the relevant statutory language and take our standard of review seriously. 8 U.S.C. § 1447 gives the INS 120 days from the date of the initial interview to decide an application for naturalization; otherwise, a federal district court can step in and determine the matter instead. The precise wording of the relevant statutory section reads as follows:
If there is a failure to make a determination under section 335 before the end of the 120-day period after the date on which the examination is conducted under such section, the applicant may apply to the United States district court for the district in which the applicant resides for a hearing on the matter. Such court has jurisdiction over the matter and may either determine the matter or remand the matter, with appropriate instructions, to the Service to determine the matter.
8 U.S.C. § 1447(b). In this case, the initial interview for both applicants was held on January 15, 1999. In addition, it is undisputed that appellees applied for a hearing in federal district court on June 10, and that the INS had already failed to meet the 120-day deadline by that date. However, the majority argues that because the INS issued a letter denying appellees’ naturalization applications fourteen days later (on June 24, 1999), the district court abused its discretion by opting not to remand the matter.
What the majority fails to understand is that the INS’s denial is a nullity because the agency’s failure to meet the statutory deadline (and appellees’ request for a hearing) divested the INS of jurisdiction before it issued the denial. It is well-settled that in the instance where a federal statute directs an agency to act within a certain time frame but specifies no consequence for the failure to so act, the agency will not lose jurisdiction. See, e.g., Brock v. Pierce County, 476 U.S. 253, 259-60, 106 S.Ct. 1834, 90 L.Ed.2d 248 (1986) (finding *936that an agency was not deprived of jurisdiction because the statute failed to specify a consequence for missing the statutory deadline). However, it is also settled that an agency like the INS does lose jurisdiction to act on a given matter when Congress not only imposes a deadline but also specifies a consequence for the agency’s failure to act within the statutorily mandated time frame. See Friends of Crystal River v. United States Envtl. Prot. Agency, 35 F.3d 1073, 1080 (6th Cir.1994) (“[W]here a statute both requires the agency to act within a certain time period and specifies a consequence if that requirement is not met, the agency will lose jurisdiction to act.”); Gottlieb v. Pena, 41 F.3d 730, 733 (D.C.Cir.1994) (implying that an agency loses jurisdiction upon expiration of a statutory deadline when Congress has set forth a consequence of failure in the statute).1
Section 1447(b) is an instance of the latter variety; it not only establishes a statutory deadline (120 days), but also specifies in the statute itself a consequence for failure to act by the deadline (applicants may request a hearing in federal district court and the court may determine the matter), Thus, once the INS missed the statutory deadline and Hovsepian and Yacoubian filed their requests for a hearing before the district court, the INS lost its jurisdiction to determine the applications and exclusive jurisdiction over the naturalization matter resided in the district court. Only if and when the district court decided to remand the matter, rather than dispose of it on its own, would the INS again be in a position to act on appel-lees’ naturalization applications. Because the district court here never remanded (but rather determined) the matter, the INS’s denial of appellees’ applications was rendered without jurisdiction and is null and void.
Not only does the majority miss this point, it actually uses the INS’s “denial” as a justification for grafting a new and stringent corollary onto our ordinary standard of review. This is unsupported by the law of this Circuit and will no doubt leave members of the Ninth Circuit bar perplexed. I therefore feel compelled to add a few words dealing with the majority’s analysis on its own terms.
The majority states that when the INS is able to beat the district court to the punch, to render a decision before the district court has a chance to act on a naturalization application, the district court must remand the matter except in “compelling, exceptional circumstances.” Ante at 932. What is the majority’s authority for this novel (and quite restrictive) rule? A “cf.” cite to a district court decision in the Northern District of Illinois. *937See ante at 932 (citing Chavez v. INS, 844 F.Supp. 1224 (N.D.Ill.1993)). Upon reading this decision, I must say that it not only fails to provide adequate support for the majority’s new rule, it in fact provides no support whatsoever.
Nowhere in Chavez will the reader find the Illinois district court devising or applying a rule that in any way resembles the majority’s new standard. Indeed, the careful reader would note that the words “compelling,” “exceptional,” or even for that matter “circumstances,” never appear in the opinion. Nor can the majority claim that its new rule is simply a distillation of the court’s analysis in Chavez, for that ease is factually distinguishable from ours. As in this case, the INS in Chavez missed the 120-day deadline and Chavez requested a hearing before the district court. Id. at 1224. But unlike this case, the district court decided not to hold a hearing on the merits and instead remanded the case back to the INS for a determination. Id. It was only after the INS had denied his application on remand that Chavez sought to bypass the normal administrative appeal process and seek review immediately before the district court. Id. Chavez is therefore plainly inapposite here because the district court never remanded appel-lees’ applications back to the INS, but instead chose to hear them on the merits.
In sum, the INS never had jurisdiction when it denied the applications, so there is no reason to suggest that appellees were required to exhaust their administrative appeals. And there is surely no support for the claim that the improper denial should somehow result in greater constraints on the district court’s discretion.
While I therefore remain convinced that the INS’s preemptive action is irrelevant— even on the majority’s own terms — we still must ask if there are other valid reasons that support a finding of an abuse of discretion. The answer to this question is no.
The majority makes two assertions, one factual and one eounterfaetual, that it also claims support its finding of an abuse of discretion in the failure to remand: (1) that the INS missed the statutory deadline “by only thirty-eight days” and (2) that the INS would have likely met the deadline if not for the supposed dilatory rescheduling-tactics of appellees. The former assertion need not detain us long. The INS missed Congress’ deadline by over a month (thirty-eight days) and did not act until the agency was on notice of appellees’ intention to proceed before the district court; I find no abuse of discretion in the district court’s decision not to accept the “we missed it by only thirty-eight days” defense to undermine Congress’ explicit deadline. The latter assertion, however, is belied by the record and therefore requires a discussion of greater duration.
The majority opinion gives the impression that appellees unduly delayed the naturalization process and are principally to blame for the INS’s failure to act within 120 days. More specifically, the opinion states that “the INS likely might well have met the deadline if the applicants had not repeatedly rescheduled their interviews.” Ante at 933. A full disclosure of the facts in the record, however, paints a different picture: one of the INS consistently dragging its feet and being utterly unconcerned about acting within the statutory time frame — that is, until appellees requested a hearing before the district court.
Hovsepian and Yacoubian both filed their applications for naturalization on or about August 7, 1997. The application forms stated that it routinely took approximately 210 days to process the application and schedule an initial interview. However, in appellees’ case, 210 days came and went with no date for an initial interview scheduled. On July 20, 1998 (347 days after submitting their applications), appel-lees filed a complaint in federal district *938court requesting an order from the district court compelling the INS to schedule an initial interview as required by 8 U.S.C. § 1446(a). The complaint alleged that given “the I.N.S.’s stated objective of deporting these plaintiffs (an objective that it has to date been unable to achieve), the conclusion is inescapable that the delay visited upon the plaintiffs is the result of the 1.N.S.’s desire to resolve the issues in the related criminal case [this case], thereby clearing’the way for its deportation effort.” The complaint had its desired effect; the INS scheduled Yacoubian for an interview on its own and scheduled Hovsepian for an interview after the agency was ordered to do so by the district court.
Yacoubian, accompanied by counsel, appeared for his interview on September 28, 1998. However, the INS was not prepared to proceed with the interview and told Yacoubian that the interview would be rescheduled and that he should go home. Hovsepian also showed up with counsel for his interview on November 9, 1998 (scheduled in accordance with the district court’s order), but was told, just as Yacoubian was, that the INS was not prepared to proceed and that the interview would have to be rescheduled.
The INS eventually rescheduled Yacou-bian and Hovsepian’s interviews for the same date, January 15,1999, and both men showed up again as scheduled. At their separate interviews, the INS examiner particularly focused on the failure of both Hovsepian and Yacoubian to answer Question 15(b) on their naturalization applications.2 As the district court’s sealing order was already in place by the time of the interview, Hovsepian told the examiner he could not answer questions inquiring about any past criminal activity. Yacoubian, though, did answer the examiner’s questions, stating that he had been arrested, indicted, and incarcerated, but also stating that his conviction had been expunged.
At the conclusion of both interviews, the INS examiner stated that the case would be continued, but did not indicate that a second interview would be necessary. However, some time after the two interviews and a consultation with counsel for the INS, the examiner informed Hovsepi-an and Yacoubian that a second interview would be required to obtain additional information.
The INS scheduled the second interview for Yacoubian and Hovsepian on May 6, 1999. Again, both men appeared on that date, but asked to reschedule after informing the INS that their attorney (both men had the same attorney representing them in the naturalization process) had a conflict and wasn’t able to make the interview. The INS obliged by sending Hovsepian and Yacoubian a notice on May 10th rescheduling the interview for three days later, May 13th. Appellees’ counsel called the INS examiner and told her that he had a conflict on the 13th, but could make it on May 14th — a date still within the 120-day time frame. As the INS examiner later testified, she declined the date of the 14th because she planned to attend her grandson’s track meet.
After it became clear that the 14th wouldn’t work, the INS examiner and ap-pellees’ counsel eventually settled on two separate dates. Yacoubian’s second interview was scheduled for the next date the examiner stated she was free: May 18th. Hovsepian’s second interview was scheduled on a date one week later, May 25th. Notably, both of these dates were already outside the 120-day time frame.
*939When Yacoubian appeared for bis second interview, he was handed a list of questions asking him to provide various details about any past criminal activity. On the advice of his attorney, Yacoubian declined to answer any of the questions, except the first three dealing with mundane matters. Once Yacoubian’s interview ended, he shared a copy of the questions with Hovsepian, who then decided to answer only the first three as well and sent the INS a notarized copy in lieu of showing up for his interview.3
Hearing no word from the INS, appellees filed a request for a § 1447(b) hearing in federal court on June 10th, three weeks from the date of Yacoubian’s interview and two weeks after the date Hovsepian’s interview was to take place. Two weeks later, and presumably on notice of appel-lees’ June 10th filing, the INS issued its letter denying appellees’ applications for naturalization.
On these facts, I believe it is misleading for the majority to suggest that appellees’ actions are what caused the INS to miss the deadline. Rather, it was the INS’s own actions that prevented the agency from meeting Congress’ deadline. Moreover, it is important to keep in mind that both Hovsepian and Yacoubian were profoundly interested in the speedy resolution of their naturalization applications. Both men knew the INS was trying to deport them, and both men would have therefore wanted to be naturalized as quickly as possible.
Indeed, and after all this, I am left with the feeling that the majority rushed to facilitate Hovsepian and Yacoubian’s deportation and lost sight of how we have defined “abuse of discretion.” Under abuse of discretion review, we cannot reverse the district court unless we are “convinced firmly that the reviewed decision lies beyond the pale of reasonable justification under the circumstances.” Harman v. Apfel, 211 F.3d 1172, 1175 (9th Cir.2000). The circumstances in which the district court exercised its discretion were as follows: Hovsepian and Yacoubian were depending on the same agency that was trying to deport them to determine their naturalization applications; the INS took more time than the statute provided to make a determination; and appellees were in no real sense to blame for the delay. Under these circumstances, the district court’s decision to hear, rather than remand, appellees’ naturalization applications is not beyond the pale of reasonable justification.
B. The District Court’s Sealing Order
The majority also wrongly concludes that the district court’s order sealing records relating to Yacoubian’s FYCA conviction cannot stand.4 The order in question *940sealed appellees' conviction records and forbade anyone from opening those records except “in the course of a bona fide criminal investigation by law enforcement authorities, and only where necessary for such an investigation.” I believe the sealing order is consistent with precedent; the majority is only able to conclude otherwise by improperly casting doubt on two of our cases.
The FYCA in effect at the time of appel-lees’ convictions provided:
Where a youth offender has been placed on probation by the court, the court may thereafter, in its discretion, unconditionally discharge such youth offender from probation prior to the expiration of the maximum period of probation theretofore fixed by the court, which discharge shall automatically set aside the conviction, and the court shall issue to the youth offender a certificate to that effect.
18 ' U.S.C. § 5021(b) (repealed). After quoting the “set aside” language itself, the majority offers a categorical argument for why the sealing order in this case goes beyond the authority granted by § 5021. The majority first categorizes the district court’s order here as an “expungement” of Yacoubiaris conviction. Ante at 927. The majority then resolves what it suggests is conflicting Circuit precedent in favor of the proposition that (whatever its precise contours) a FYCA “set aside” cannot be an “expungement.” The majority then concludes that the district court’s sealing order therefore cannot stand because it is an expungement and the FYCA only authorizes the setting aside of convictions.
The majority’s argument misinterprets Circuit authority to preclude treating a conviction set aside under the FYCA as having been expunged. To make its argument work, the majority creates tension in our cases when no such tension really exists. Here’s how. The majority recognizes, as it must, that United States v. Hidalgo, 932 F.2d 805 (9th Cir.1991), and United States v. Kammerdiener, 945 F.2d 300 (9th Cir.1991), understand the language of § 5021 to authorize expungement of a conviction under the FYCA. Ante at 929-30; Kammerdiener, 945 F.2d at 301; Hidalgo, 932 F.2d at 807. The majority, however, then reaches back to an older case, our decision in United States v. Campbell, 724 F.2d 812 (9th Cir.1984), and reads that decision to stand for the conflicting proposition — that “set aside” can under no circumstances mean “expungement.” Ante at 929.
In reading Campbell, I find language diametrically opposed to the majority’s reading. We stated in Campbell that “[a]l-though section 5021 provides for setting aside FYCA convictions, the expungement does not affect the nonpubhc record retained by the Department of Justice.” Id. at 812 (emphasis added). Whether looking to Campbell, Hidalgo, or Kammerdiener, it is clear that we have used the terms “expungement” and “set ‘aside” (within the meaning of the FYCA) interchangeably. See also United States v. Doe, 980 F.2d 876, 881 (3rd Cir.1992); Doe v. Webster, 606 F.2d 1226, 1233 (D.C.Cir.1979) (“[P]ri- or to the time the term ‘expungement’ became fashionable, Congress meant precisely that when it directed conviction rec*941ords be set aside upon the rehabilitation of the youthful offender”)
Furthermore, and even if the majority’s reading of Campbell were correct, it was still wholly inappropriate for my colleagues to rely on Campbell to the detriment of Hidalgo and Kammerdiener. The majority claims Campbell controls because it cannot hold that “set aside” means “ex-pungement” without overruling Campbell. Assuming this to be true, it is still equally true that the majority cannot hold (though it does) that “set aside” must in all cases mean something less than “expungement” without overruling Hidalgo and Kammerdiener. Confronted with this type of conflict in our prior cases, the majority has license neither to choose among them wil-lynilly nor to devise an ad hoc rule for resolving the conflict in favor of the result it likes best. Rather, and when faced with such an irreconcilable conflict in our prior decisions, we have an established protocol we must follow: the panel must call for en banc review. Atonio v. Wards Cove Packing Co., Inc., 810 F.2d 1477, 1478-79 (9th Cir.1987).
I, of course, believe that an en banc hearing is not necessary because I think the majority misreads Campbell to preclude referring to a FYCA set aside as an expungement. I also believe, though, that the majority’s approach suffers from a more fundamental defect. I don’t think we can fully answer whether the district court’s sealing order is too broad with arguments over labels, over whether something can or cannot be termed an expungement. Rather, we must consider the purpose of the FYCA and parse our holding in Campbell to understand the precise scope of an FYCA expungement and, correspondingly, how broad a sealing order can and should be.
The purpose behind the set aside, or expungement, provision of the FYCA is to give juvenile offenders a “fresh start” once they have served their time and mended their ways. See Tuten v. United States, 460 U.S. 660, 664-65, 103 S.Ct. 1412, 75 L.Ed.2d 359 (1983) (explaining that the FYCA’s set aside provision was designed to give youthful offenders a second chance once they demonstrated that they had changed their behavior); Webster, 606 F.2d at 1234-35 (stating that the purpose of the FYCA’s drafters “is crystal-clear in one respect: they intended to give youthful ex-offenders a fresh start, free from the stain of a criminal conviction, and an opportunity to clean their slates to afford them a second chance, in terms of both jobs and standing in the community.”). Thus, we should if at all possible define the permissible scope of an expungement authorized by the FYCA to be consistent with this purpose.
Our holding in Campbell, though it allows limited consideration of an expunged FYCA conviction for sentencing purposes, is consistent with § 5021’s “fresh start” purpose. The essence of our holding in Campbell is that a prior FYCA conviction may be considered by a court when deciding on a sentence for a subsequent offense. Campbell, 724 F.2d at 812 (“Judges have broad discretion to consider a wide range of information in determining an appropriate sentence.... We believe such information may include a prior conviction pursuant to the FYCA.”). The key factual predicate for this holding that renders it consistent with the purpose of the FYCA is the fact that Campbell had been convicted of a subsequent offense, distinct from the offense that was the basis of his FYCA conviction. Id. (stating the question as whether the court could consider Campbell’s prior FYCA drug conviction when deciding on a sentence for his more recent crime of conspiracy to distribute marijuana). Campbell is therefore consistent with the FYCA’s purpose because once a former FYCA offender is charged *942and convicted of another (separate) crime, he has blown the fresh start offered by § 5021.
Importantly, neither Campbell nor any of our other cases has ever suggested that an expunged FYCA conviction may be used in the absence of this factual predicate. Rather, Circuit precedent permits looking to an FYCA conviction only where there has been a separate, subsequent crime (and even that is not permitted if the later crime falls under the sentencing guidelines). With these parameters in mind, the sealing order in this case is entirely proper. It is not so broad (as the majority would have you believe) to be in tension with Campbell, but yet broad enough to respect Congress’ purpose in § 5021.
The district court’s sealing order does not run afoul of our holding in Campbell because it does- not categorically bar resort to Yacoubian’s expunged conviction if he ever went looking for trouble again. The sealing order explicitly provides that Ya-coubian’s records may be opened and used if necessary in the course of a bona fide criminal -investigation for a hypothetical future offense. The terms of the sealing order are not overly protective because they allow access to Yacoubian’s conviction records in those limited circumstances in, which we have held the records should remain open: if they are necessary to investigate a separate, subsequent crime or arrive at a sentence for such a crime (provided, of course, that this hypothetical crime did not fall under the Sentencing Guidelines and trigger our holding in Kammerdiener).
In addition, and looking at the other side of the coin, the order’s object — prohibiting the INS from using Yacoubian’s FYCA conviction records to aid its deportation case — is fully consistent with the FYCA’s purpose. The First Circuit’s decision in Mestre Morera v. INS, 462 F.2d 1030 (1st Cir.1972), is instructive. In Mestre Morera, the First Circuit held that an offender whose conviction had been set aside pursuant to § 5021 of the Youth Corrections Act could not be deported on the basis of that conviction. Id. at 1032. The court explained (as we have already seen) that the “clear purpose” of the set-aside provision was to “relieve [the offender ] not only of the usual disabilities of a criminal conviction, but also to give him a second chance free of a record tainted by such a conviction.” Id. The First Circuit then reasoned that making an FYCA conviction available for use by the INS was inconsistent with that purpose; indeed, the court could not “imagine a more complete deprivation of a second chance than deportation.” Id. Moreover, this is the BIA’s own position as well, for it has explicitly adopted the Mestre Morera rationale in a 1974 decision. Matter of Zingis, 14 I. & N. Dec. 621 (BIA 1974). In Zingis, the BIA reasoned that setting aside a prior’ conviction under FYCA prevented the conviction from being “used in any way.” Id. at 624 (emphasis added). The board therefore held that Zingis’ narcotics conviction that was set aside under the FYCA could not be used to deport him under INA § 241(a)(ll). Id. at 624.
In the end, the majority’s discussion of the district court’s sealing order misinterprets Campbell, casts doubt on the vitality of our decisions in Hidalgo and Kammer-diener, and fails to respect the purpose behind the FYCA’s expungement provision. Accordingly, I must dissent from the ultimate decision to reverse the district court’s decision to enter the order.
C. Conclusion
Mr. Yacoubian has been described by a California State Assemblyman as “a person of good moral character who espouses the principles of the Constitution of the *943United States.” Dr. Hovsepian has been called “warm and genuine, with impeccable moral character and ethical standards” by the Archbishop for the Western Diocese of the Armenian Church. The same district judge who sentenced both men over a decade ago for their crime has more recently found them to be of good moral character and worthy of citizenship in these United States.
Nevertheless, the INS still seeks to effect appellees’ deportation. So be it. But we are an institution of a different sort. Reason remains our currency and the majority’s effort to facilitate appellees’ deportation exacts too high a price. Thus my dissent.

. In addition to Congress' specification of a consequence in the statute, two other considerations provide further support for the conclusion that § 1447(b)'s deadline and request mechanism is jurisdictional. First, and in cases where courts have found that a time limit does not deprive jurisdiction, courts have noted that losing jurisdiction would frustrate Congress' intent. Here, giving the district court exclusive jurisdiction after 120 ■ days and a request for a hearing actually furthers Congress' intent. It gives the INS a strong incentive to meet the deadline while still providing a forum for naturalization candidates to have their applications heard. It also promotes efficiency by preventing courts and the INS from working on the same matter at the same lime. Second, § 1447(b)'s express discussion of the district court's option to remand the matter also suggests that the district court's jurisdiction is exclusive once a request for a hearing is filed. Had Congress only desired to create concurrent jurisdiction it would have had no reason to explicitly give .a district court the power to remand — district courts confronted with a request for a hearing could simply fail to schedule one and let the INS make the determination.


. Question 15(b) asks whether the applicant has ever been "arrested, cited, charged, indicted, convicted, fined, or imprisoned for breaking or violating any law or ordinance excluding traffic regulations." Both Hovsepi-an and Yacoubian left this question blank on their naturalization applications.


. The majority seems to suggests that appel-lees’ failure to answer questions about their conviction was another reason why the INS took as long as it did to come to a determination. However, the INS examiner testified that she at all times had a FBI "rap sheet” on both Hovsepian and Yacoubian (apparently in violation of the district court’s order) that listed the charges that became the basis for their convictions. Because the INS had this information from the FBI, one could draw the inference that the questions were not therefore essential to the naturalization determination, but were an attempt to elude the sealing order and get appellees to admit information that could be used to deport them. This inference is supported by the INS examiner's testimony that although the wording of the second set of questions was solely her own, the subject matter of the questions were suggested by counsel for the INS.


. Although the sealing order covers both Hovsepian and Yacoubian, I specifically only refer to Yacoubian here because I find no fault with the majority’s conclusion that the district court’s decision to re-sentence Hovse-pian under the FYCA was without legal authority. It is unfortunate that Hovsepian *940chose not to be sentenced under the FYCA, a choice he made because he believed the district court’s JRAD would prevent his deportation. However, I do not believe that Rule 35 or the writs of audita querela and coram nobis provide any remedy. See Doe v. INS, 120 F.3d 200, 204 (9th Cir.1997); United States v. Yacoubian, 24 F.3d 1, 8 (9th Cir.1994). Since Hovsepian has not, therefore, been sentenced under the FYCA, he cannot be heard to argue that his conviction has been expunged and records properly sealed under that statute.